DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed September 15, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-3, 5-8, 46-48, 51, 71 and 74-80 are currently pending.  Claims 7-8, 51, 71 and 80 are withdrawn. Claims 1-3, 5 and 6 are currently amended.  Claims 4, 9-45, 52-70 and 72-73 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
	Regarding the instant claims, as discussed in the previous Office action (6/15/2021), the phrase “pharmaceutical preparation” merely states the purpose or intended use of the composition and does not affect the patentability of the claimed 
As to claim 6 and the limitation “platelets are functional for at least 2, 3, or 4 days after storage at room temperature”, it is noted that this recitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
As to claim 46 and the limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of B2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO), such limitations are product-by-process steps which define the composition.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, if the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 
	Likewise claims 47-48 and 74-79 recite additional limitations directed to the process used to prepare the claimed composition. For example, claim 47 recites “the method further comprises culturing pluripotent stem cells engineered to be β2 deficient in a feeder-free culture comprising TPO or a TPO agonist to form megakaryocytes”, claim 48 recites “wherein the β2 microglobulin-deficient megakaryocytes are β2 microglobulin knockout megakaryocytes”, claim 75 recites limitations directed at culturing the megakaryocytes and claim 78 recites the “megakaryocytes are cultured at a temperature greater than 37°C and equal to or less than 40°C.”  As set forth immediately above, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would appear to read on the claimed composition.  As such instant claims 47-48 and 74-79 are interpreted as a product by process limitation.  


Claim Rejections - 35 USC § 101 - Rejection Maintained

35 U.S.C. 101 reads as follows:



Claims 1-3, 5, 6, 46-48 and 74-79 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The following rejection is set forth upon further consideration of updated prior art search.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
	Claim 1:  Claim 1 is directed to a biological composition comprising:
at least 108 isolated β2 microglobulin-deficient platelets which are substantially free of leukocytes, wherein substantially all of the isolated β2 microglobulin-deficient platelets are functional, and wherein at least 60% of the isolated β2 microglobulin-deficient platelets are positive for CD41a and CD42b expression. 
As is recognized by the instant specification (paragraph [0002]), platelets are tiny blood cells that perform the vital and highly specialized function of blood 
clotting. Almost a trillion platelets circulate in the average person's blood, and the turnover is such that the entire platelet population is replaced every 10 days.  
 Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).  It is noted there is no indication that the isolation of the platelets from their native environment results in any markedly different characteristic regarding function or structure, as compared to the nature-based product in its natural state, therefore the claimed platelets are considered a natural phenomenon.
Claim 46:  Claim 46, as discussed above at Claim Interpretation, claim 46 recites limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of β2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO).  
If the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would read on the claimed composition.  
	It is noted that Wani et al., (PNAS, March 28, 2006, Vol. 103, No. 13, pages 5084-5089; previously cited) teaches that β2 microglobulin-deficiency occurs in the native human population.  Wani discloses the analysis of serum samples from 2 siblings Results, first and second paragraphs, right column, page 5084; Discussion, first paragraph, right column, page 5086). Although DNA would be obtained from the nucleated white blood cells present in the archived blood samples, it is noted, given the β2M deficiency is the result of genetic mutation, it is considered that all the subjects’ cells, including blood platelets, would be β2M deficient.
	Feng et al. (Stem Cell Reports, 2014; IDS 8/7/2018) and Mutreja et al. (Indian J Med Res 145, May 2017, pages 629-634; previously cited) evidence that the expression of CD41a and CD42b in human platelets is greater than 60% (i.e. at least 60% of the platelets are positive for both CD41a and Cd42b).  Feng’s analysis specifically teaches 82% of the population of native human blood platelets express both CD41a and CD42b (Results, right column, page 821) and Mutreja’s platelet evaluation indicated 97.1 % expression of CD41 and 96.4% expression of CD42b (Results, first paragraph, left column, page 633).
	Thus, although Wani et al does not further indicate the 2 siblings’ platelets are at least 60% positive for CD41a and CD42b, Feng and Mutreja evidence that at least 60% of human platelets are positive for both CD41a and CD42b. Therefore, claims 1 and 46 encompass a natural product.

Claims 2-3 and 5-6: Clkaims 2-3 and 5-6 have been amended to recite the platelets are ‘isolated’.  Claims 2 and 3 further define the platelet concentration (claim 2) and platelet attributes such as platelet volume (claim 3).  Claims 5 and 6 further define the platelets are human (claim 5) and the platelets are functional for at least 2, 3, or 4 days after storage (claim 6).  These limitations do not limit the claimed composition in such a way that is markedly different in structure or biological and/or pharmacological function from their natural counterparts.
Thus the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 47-48: Claims 47-48 depend directly from claim 46 and further recite additional limitations directed to the process used to prepare the claimed composition.  Claim 47 recites the pluripotent stem cells are engineered to be β2 deficient and claim 48 recites the β2 microglobulin deficient megakaryocytes are β2 microglobulin knockout megakaryocytes.  However, as set forth above at Claim Interpretation, these limitations are directed to the manner in which the product is produced and if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and 
Claims 74-79:  Claims 74-79 depend directly from claim 46 and recite additional limitations directed to the process used to prepare the claimed composition. As set forth above at Claim Interpretation, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  For the reasons set forth above regarding the teachings of Wani, Feng and Mutreja, the product-by-process limitations do not limit the claimed composition in such a way that is markedly different from their natural counterpart.
Accordingly the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Given the claims are directed to a composition, the claims do not recite additional steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements 

Response to Remarks
As to Applicant’s remarks regarding the rejection of record, as discussed at Applicant’s remarks (pages 6-7), Applicant’s remarks have been fully considered, but are not found persuasive.
Applicant argues that Wani does not mention the disclosed β2 microglobulin-deficient platelets are positive for both CD41a and CD42b (Remarks, last paragraph, page 6).
Applicant’s argument is not found persuasive in view of the teachings of both Feng and Mutreja. As set forth above, each of these references evidences that naturally occurring platelets have at least 60% positive expression of both CD41a and CD42b.

Applicant further argues that the platelets of Feng are derived from in vitro differentiation of induced pluripotent stem cells, and are thus not naturally occurring platelets (Remarks, first paragraph, page 7).
Applicant’s argument is not found persuasive since it is noted that Feng specifically teaches that, in the population of naturally occurring human platelets, 82% of the population express both CD41a and CD42b (Results, right column, page 821).

	Additionally, Applicant argues that Mutreja does not describe the disclosed platelets as β2 microglobulin-deficient platelets (Remarks, second paragraph, page 7).


Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633